Title: To George Washington from William Thompson, 7 February 1782
From: Thompson, William
To: Washington, George


                  
                     Sir
                     Philadelphia February 7th 1782
                  
                  The relation subsisting between your Excellency and every branch of the Army, is more intimate and close than, perhaps, hath ever been instanced in any period of time, with the Commander in Chiefe and the troops subjected to his Authority.
                  Established and cemented in this mutual relation, and as the beloved patron of America—your Excellency must conceive, that in dificulties and distress, unexampled in other Nations, we have followed your fortunes thro’ every Peril, while disregarded and unthanked by those we fought for—It is but natural in return, that we expect Protection—and it is in this general Claim, that as an old Officer of yours, I now presume to address your Excellency.
                  At the commencement of Seventy six, I was honoured with a Commission in the line of the Army—I have brought into the field two Brothers, who fell, one at Fort Washington, and the other in the assault against General Wayne at the Pioli—I served in the ninth Pensylvania Regiment, as Lieutenant and Adjutant, untill the first of January Eighty one—Inthe Course of the Campaign Eighty, frequent overtures were Made to me to Join Col. Moylans Regiment—On deliberation, and spending my leasure hours in rehersal of the Horse manouvers, acquired by my former service in Ireland, previous to this Contest, I hoped to be of more Essential service to my Country, in the Cavalry, than in the Infantry—Captain Hopkins, one of the Gentlemen who invited me to Join their Corps, gave my Name to Colonel Moylan, who presented me as Lieutenant and Adjutant of his Regiment, to your Excellency for approbation, together with the names of Lieutenants Milligan and others in Novembr Eighty which appointments you were pleased to appove, and was shewen me afterwards by Col. Temple.
                  In consequence thereof, I setled my Regimental & other accounts, and produced such vouchers, with Colo. Richard Butlers letter addressed to your Excellency on this occassion, January sd 1781—That Colonel Tilghman receiveing them backed my Commission as follows
                  Viz. Lieutenant Thompson is hereby at his own request discharged, from the Service in the Regiment in which he is at present Commissioned, it being his desire to enter into the Cavalry.
                  
                  
                     New Windsor sd January 1781Tench TilghmanA.D.C. copy
                  
                  
                     If the letter alluded to, be in your Excellencys possession it will evidently appear, that I was not to quit the Service, but to Join the Cavalry—It will also Acquaint you of my Character during the Course of my Services; which I flatter myself will manifest my Strict attention to the duty of the Regiment on Every occassion.
                     Colonel Richard Butler on his arrival here in February last, made personal application to the late president of this State, for a Warrant to obtain my Commission from the Board of War—and I also applied to the President some time after for the same purpose, in Order that I might join the Regiment, but was answered by him in the Negative—adding that if any new appointments took place I stood as likely a chance to succeed as any other gentleman—Sinch which period Mr Robins has been Appointed in Colonel Moylans Corps which induces me to make a farther Application.
                     I am therefore Constrained to beseech your Excellency: that  in a written form, you will be pleased to announce my Right to a Commission, as such avowal will no doubt, have the Most Efficient weight withe the Honourable the Council which favour shall be Dutyfully acknowledged by your Excellencys Most Obedient Humble Servant
                  
                  
                     William Thompson
                  
                  
                     P.S.  I beg leave to add, that had I remained in the 9th Regiment, I should not have been nominated a retiring Officer, as there was not a Sufficient Number of Subalterns to Compleat the Line.
                  
                  
               